OPFlCE OF THE ATTORNEY   GENERAL.   STATE OF TEXAS

    JOHN CORNYN




                                                   May 10,200O



The Honorable Al Schorre                                 Opinion No. X-0218
Midland County District Attorney
Midland County Courthouse                                Re:    Whether the Conch0 Valley Council of
200 West Wall, Suite 201                                 Governments, which operates a transport service
Midland, Texas 79701                                     for Medicaid patients under contract with the
                                                         Texas Department of Health, is subject to the City
                                                         of Midland’s taxicab ordinance   (RQ-013%JC)



Dear Mr. Schorre:

        You ask whether the City of Midland, Texas may enforce its taxicab ordinance against the
Conch0 Valley Council of Governments (the “COG”), a political subdivision of the State of Texas
which is operating a transport service for Medicaid patients pursuant to a contract with the Texas
Department of Health (“TDH”). We conclude that, to the extent the ordinance is by its terms
applicable to the service offered by the COG, neither the fact that the COG is a political subdivision
nor the fact that it is operating under a contract with TDH exempts the COG from the ordinance.

         As you explain the situation leading to your question, the COG has a contract with TDH
under which it provides transportation for Medicaid patients to and from health care providers. The
City of Midland takes the view that, by so doing, the COG is engaged in the provision of transport
for hire and that accordingly the COG’s operations are covered by the provisions of the city
ordinance regulating the operation of taxicabs. See Letter from Honorable Al Schorre, Midland
County District Attorney, to Honorable John Comyn, Texas Attorney General (Oct. 29, 1999) (on
tile with Opinion Committee) [hereinafter “Request Letter”].

        As we understand the COG’s response, it may be summarized thus: (1) the operations in
question do not constitute the provision of transport for hire within the meaning of the ordinance;
(2) the City of Midland may not enforce the ordinance against it because to do so would “inhibit the
COG’s performance of [its] function,” and a city’s “authority to regulate the transportation
operations of a political subdivision is severely limited”; (3) the City of Midland may not enforce
the ordinance against the COG because the COG is acting as the agent of TDH. Brief from Robert
R. Weaver, Executive Director, Conch0 Valley Council of Governments, to Elizabeth Robinson,
Chair, Opinion Committee (Nov. 16, 1999) (on tile with Opinion Committee) [hereinafter “COG
Brief ‘1.
The Honorable Al Schorre      - Page 2              (X-0218)




         We note at the outset that you have raised, but do not argue in your brief, one of the issues
here: namely, whether the service being provided by the COG under its contract with TDH
constitutes the provision oftransport “for hire” under the terms ofMidland’s taxicab ordinance. This
office does not ordinarily interpret the provisions of city ordinances and will therefore not attempt
to resolve this matter. However, it would appear that there may be some merit to the COG’s
argument that in transporting Medicaid patients to and from health care facilities under the contract
with TDH it is not engaged in transport for hire. “Hire” in this context might suggest, in the ordinary
usage, “payment contracted to be made for the temporary use of anything,” VII OXFORDENGLISH
DICTIONARY252 (2d ed. 1989), and in that sense an argument that the transportation of these patients
is not within the ordinance does not appear implausible. While we do not decide this question, we
think it important to note; for, were a court of competent jurisdiction to accept the COG’s argument,
the questions we consider here would be moot. We note further, however, that the interpretation of
the ordinance is in the first instance a decision for the city.

         Assuming that the other questions are not moot, we cannot agree with the COG that either
the fact that it is a political subdivision or the fact that it is under contract to TDH shields it from the
application of a municipal ordinance adopted pursuant to a home-rule city’s authority under its
general police power to protect public safety.

        The City of Midland is a home-rule city. As such, it looks to the legislature not for grants
of authority, but for limitations upon its power. See Dallas Merchant s and Concessionaire’s Ass ‘n
v. City of Dallas, 852 S.W.2d 490,491 (Tex. 1993). The powers of a home-rule city include the
police power to regulate public health and safety by ordinance. See TEX. Lot. GOV’T CODE ANN.
$5 51.001, ,072 (Vernon 1999). The Midland taxicab ordinance was, you assert, enacted pursuant
to that authority. See Request Letter.

         The courts and this office have repeatedly found municipal ordinances applicable to other
political subdivisions. See, e.g., Port Arthur I.S.D. v. City of Groves, 376 S.W.2d 330,332 (Tex.
1964); City ofLucas v. North Tex. Mm. WaterDist., 724 S.W.2d 811,816 (Tex. App.-Dallas 1986,
writ ref dn.r.e.); Tex. Att’y Gen. Op. Nos. WW-218 (1957) (county not exempt from city ordinance
requiring payment of permit fees in connection with demolition of old buildings and construction
ofnew); MW-508 (1982) (municipality may enforce its fire code over county-owned facility); IM-
180 (1984) (county must comply with municipal regulations regarding construction of auxiliary
courthouse); JM-737 (1987) (municipal anti-smoking ordinance applicable to county facilities). In
both attorney general opinions MW-508 and JM-737, this office specifically rejected the argument
that a county, as an “arm ofthe state,” was not subject to generally applicable municipal ordinances.
See Tex. Att’y Gen. Op. Nos. JM-737 (1987), MW-508 (1982). “[Tlhe police powers of a
municipality are not applicable to the state itself, or its property.” Port Arthur Z.S.D., 376 S.W.2d
at 332. However, the ordinance here is to be enforced against the COG, which is a contractor with
the state, not against TDH.

         Attorney General Letter Opinion 92-30, upon which the COG relies in its brief, is not to the
contrary. Rather, LO-92-30 declares certain portions of a San Antonio ordinance unenforceable
The Honorable   Al Schorre   - Page 3             (X-0218)




against the VIA Metropolitan Transit Authority (the “MTA”), not because city ordinances cannot
be enforced against other political subdivisions, but because those particular portions of the
ordinance were preempted by the provisions of a detailed state law establishing the MTA. In that
case, former article 1118x ofthe Revised Civil Statutes sets forth a scheme assigning certain powers
directly to the MTA, and LO-92-30 declared invalid those provisions of the San Antonio ordinance
which would have usurped the authority given the MTA by statute. See Tex. Att’y Gen. LO-92-30,
at 5-6.

         Indeed, LO-92-30 states, “Municipal regulations that indirectly affect the work of a political
subdivision by requiring the work to be conducted in a manner which achieves the political
subdivision’s goals while protecting municipal interests may be applied to the political subdivision.”
Id. at 4. The opinion specifically held that a provision of the ordinance requiring that MTA charter
bus drivers “obtain a city chauffeur’s license, which is subject to a separate application process and
payment of a separate fee” was not preempted, and was enforceable against the MTA. Id. at 7.

        The COG suggests that, because it is “a Transit District under the provisions of Chapter 458
of the Transportation Code,” it is in a position analogous to that of the MTA in LO-92-30. COG
Brief, supra, at 2. We cannot agree. Unlike former article 1118x, chapter 458 does not contain the
detailed scheme and the detailed grant of authority which LO-92-30 found to preempt the San
Antonio ordinance. “[Tlhe mere fact that the legislature has enacted a law addressing [the] subject
[of a city ordinance] does not mean that the subject matter is completely preempted.”          City of
Richardson v. Responsible Dog Owners, 794 S.W.2d 17, 19 (Tex. 1990). Should the legislature
intend to preempt an area usually within the authority of a home-rule city, it must do so with
“unmistakable clarity.” Dallas Merchant’s, 852 S.W.2d at 491. Chapter 458 does not preempt the
city’s authority to regulate taxicabs with any such unmistakable clarity. Accordingly, we conclude
that the Conch0 Valley Council of Governments       status as a political subdivision does not exempt
it from the application of the City of Midland’s taxicab ordinance.

         We are also unpersuaded by the COG’s argument that it cannot be subject to the ordinance
because its contract with TDH makes it the agent of the state. Certainly there is language in the case
law that suggests that a city may not use its regulatory power to prohibit another political subdivision
from its statutorily mandated duties. See Austin I.S.D. v. City of Sunset Valley, 502 S.W.2d 670,672
(Tex. 1973) (city may not exclude school facilities of I.S.D. delegated duty to establish public t?ee
schools from its jurisdiction); City ofLucas, 724 S.W.2d at 821 (Ordinances purporting to give city
authority to prohibit statutorily created water district from constructing wastewater treatment facility
are “unreasonable and unenforceable as a matter of law.“) But regulation, as the cases make clear,
is not prohibition.

         Nor can we agree with the COG’s argument that the imposition on it of certain fees and a
franchise tax “give[s] the City authority to tax the state through its agent the COG.” COG Brief,
supra, at 3. The COG cites no authority for the proposition that the imposition of a tax on one who
contracts with the state is by extension an imposition on the state, and we know of none. We note
further that the United States Supreme Court specifically rejected the same doctrine, as it applies to
The Honorable   Al Schorre   - Page 4             (X-0218)




those who contract with the federal government, over sixty years ago. See James v. Dravo
Contracting Co., 302 U.S. 134 (1937); Graves v. New Yorkex rel. O’Keefe, 306 U.S. 466 (1939);
Tex. Att’y Gen. Op. No. DM-237 (1993) at 2-4 (discussing doctrine of intergovernmental    tax
immunity).

         Accordingly,  we conclude that neither the fact that the Conch0 Valley Council of
Governments is a political subdivision nor the fact that it is providing transport service for Medicaid
patients under a contract with the Texas Department of Health shields it from the application of the
municipal taxicab ordinance of the City of Midland, Texas.
The Honorable Al Schorre    - Page 5             (X-0218)




                                        SUMMARY

                        To the extent that the City of Midland’s taxicab ordinance is
               by its terms applicable to a transport service operated by the Conch0
               Valley Council of Governments, neither the fact that the Council of
               Governments is a political subdivision nor the fact that it is operating
               the service under a contract with the Texas Department of Health
               exempts it from the ordinance.




                                               Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General - Opinion Committee